DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Greg Hsu (Reg. No. 61,007) on March 19, 2021.
3.	The application has been amended as follows:
Amend claims 1, 2, 3, 6, 7, 9 and 28, including  and addition, as follows:

Claim 1.    (Currently Amended)   A semiconductor device structure, comprising: 
a substrate;
a dielectric fin structure over the substrate;
a semiconductor fin structure adjacent to the dielectric fin structure; 
a metal gate stack across the dielectric fin structure and the semiconductor fin structure; 
a source/drain feature over the semiconductor fin structure; 

and 
a first isolation structure across the metal gate stack and formed directly above the dielectric fin structure.
	(Note)   Claim 1 is currently amended based on the illustration shown in Fig. 1L and 1M, wherein it shows that the first isolation structure 162 across the metal gate stack 150 and formed directly above the dielectric fin structure 116.

Claim 2.    (Currently amended)  The semiconductor device structure as claimed in claim 1, further comprising: 
a  second isolation structure surrounding the dielectric fin structure and the semiconductor fin structure, wherein the  second isolation structure comprises:
	a vertical portion interposed between the dielectric fin structure and the semiconductor fin structure; and
	a horizontal portion along an upper surface of the substrate.

Claim 3.    (Currently amended)  The semiconductor device structure as claimed in claim 2, wherein:
	the source/drain spacer is located directly above the vertical portion of the  second isolation structure, and
	the dielectric fin structure is located over the horizontal portion of the second isolation structure.

Claim 6.    (Currently Amended)  The semiconductor device structure as claimed in claim 1, further comprising:
a protection layer directly above the dielectric fin structure; and
a gate spacer along the metal gate stack and partially covering the protection layer and the source/drain spacer; 

wherein the protection layer is made of AI2O3, HfO2, ZrO2, HfAlO, or HfSiO.

Claim 7.    (Currently Amended)  The semiconductor device structure as claimed in claim 1, further comprising:
a protection layer directly above the dielectric fin structure; and
a gate spacer along the metal gate stack and partially covering the protection layer and the source/drain spacer; 
,
wherein the source/drain spacer has a protruding portion covered by the gate spacer and located at an upper surface of source/drain spacer.

Claim 9. (Currently Amended)  A semiconductor device structure, comprising: 
a substrate;
a semiconductor fin structure over the substrate;
 a first isolation structure comprising a vertical portion surrounding the semiconductor fin structure and a horizontal portion along the substrate;
a dielectric fin structure over the horizontal portion of the first isolation structure; a metal gate stack surrounding the dielectric fin structure and the semiconductor fin structure;
source/drain spacers directly above the vertical portion of the first isolation structure; and a source/drain feature interposed between the source/drain spacers, wherein the source/drain spacers comprises a first source/drain spacer interposed between the source/drain feature and the dielectric fin structure; and 
a second isolation structure across the metal gate structure and formed directly above the dielectric fin structure. 

Claim 28.    (Currently amended) The semiconductor device structure as claimed in claim 13, 
wherein  the second isolation structure through both the ILD layer and the contact etch stop layer .

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/12/2021 was filed after the mailing date of the Notice of Allowability on 1/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comment
5.	The IDS submitted on 3/12/21 does not alter the allowability.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE

Art Unit 2814
March 19, 2021



/HSIEN MING LEE/